Citation Nr: 0108769	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  98-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, wherein the RO granted service connection 
for PTSD, rated as 10 percent disabling effective January 30, 
1998.  

At his hearing in December 1998, the veteran testified that 
his prostate disorder occurred as secondary to Agent Orange 
exposure.  This matter has not been adjudicated; thus, it is 
referred to the RO for consideration.

On substantive appeal, the veteran requested to appear at a 
hearing at the RO before a RO hearing officer, and, if 
appropriate thereafter, before a member of the Board.  A 
hearing before a RO hearing officer was conducted in December 
1998.  The record then indicates that the veteran withdrew 
his request for a travel Board hearing by a signed statement 
received in June 1999.  This appeal was then certified to the 
Board in July 1999.  In November 2000, the veteran's 
representative requested a videoconference hearing at a VA 
medical center.  In a March 2001 hearing presentation, the 
veteran's representative withdrew the representative's 
request for a videoconference hearing before the Board.  Such 
action is not precluded by the provisions of 38 C.F.R. 
§ 20.702(e) (2000).  


REMAND

The veteran maintains that an initial rating in excess of 10 
percent is warranted for his PTSD.  He maintains that he has 
difficulty with sleeping, working, and maintaining 
relationships, and that he has increased flashbacks, 
intrusive thoughts, depression, anger, homicidal and suicidal 
ideation, and obsessive compulsive behavior.

On VA examination in April 1998, the Axis I diagnosis was 
PTSD, combat related, chronic, severe and depressive 
disorder, not otherwise specified.  The Global Assessment 
Functioning Scale (GAF) score was 53.  In November 2000 and 
March 2001, additional VA and non-VA medical reports, dated 
between 1999 and 2000, were submitted, without waiver of RO 
consideration, showing that he receives treatment for PTSD 
and that his GAF score has ranged from 45 to 72.  See 38 
C.F.R. § 20.1304(c) (2000).  Given the veteran's assertions 
presented on appeal and the varying clinical findings of 
record, a more contemporaneous VA examination is warranted in 
order to obtain a more accurate reflection of the veteran's 
current disability picture.  

The duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 4.2 (2000).

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for PTSD 
since January 1998.  After securing the 
necessary releases, the RO should obtain 
all such identified reports of treatment, 
not already of record, to include from 
the VA Mental Health Clinic in Iron 
Mountain, Michigan, the Vet Center, and 
Dr. DeQueeni, and Gil Garcia, M.S.W..  If 
any records are unavailable, the RO 
should so state.

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of the PTSD.  All 
indicated studies should be conducted.  
The examination report should include a 
full description of the veteran's 
symptoms, clinical findings, and 
associated functional impairment.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should provide an opinion, 
to the extent possible, to which the PTSD 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V, 
Global Assessment Functioning score, with 
an explanation of the numeric code 
assigned, is to be included.  If the 
foregoing is not possible, the examiner 
should so state.

The veteran should also be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should readjudicate the claim 
of entitlement to an initial rating in 
excess of 10 percent for PTSD, to include 
consideration of all additional evidence 
received since the most recent 
supplemental statement of the case (SSOC) 
in January 1999.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


